 SAN DIEGO COUNTY BUILDING & CONSTRUCTION, ETC.315Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Union of Electrical, Radio and Machine Workers, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.3.By discharging Leroy Surgener on July 31, 1961, the Respondent did not violatethe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]San Diego County Building and Construction Trades Council;Local 230, Plumbing,Refrigerating and Pipefitting Industries;International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local Union 36; Inter-national Union of Operating Engineers,Local Union No. 12andBroadway Hale Stores,Inc.Case No. 21-CC-454.August28, 1962DECISION AND ORDEROn February 15, 1962, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondents filed exceptions to the IntermediateReport and a supporting brief, and the General Counsel and theCharging Party filed briefs in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommen-dations of the Trial Examiner with the following amplification.Broadway Hale Stores, Inc., herein called BroadwayHale, a de-partment store chain with branches located at various places in theState of California, is the owner of a tract of land upon which is beingconstructed another store in Chula Vista, herein called the ChulaVista project.Del E. Webb Corporation, herein called Webb, is thegeneral contractor on the Chula Vista project.CaliforniaWater138 NLRB No. 41. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Telephone Company, herein called the Water Company, is apublic utility engaged in installing public water mains at the ChulaVista project under a contract with Broadway Hale.On October 13, 1961, representatives of the Respondents madethreats to Webb and Broadway Hale that the project at Chula Vistawould be picketed if the Water Company continued to work on thatjob and pay its employees allegedly substandard wages.On Octo-ber 16, 1961, Hosea, the business representative for Local 230, Plumb-ing, Refrigerating and Pipefitting Industries, appeared at the ChulaVista project with a picket sign which admittedly read,Pipe is being installed on this job with labor that is receivingless than the San Diego Building Trades Rates.Picket.San Diego Building Trades.Hosea informed Stevens, Webb's project engineer, that he had cometo the project to picket the job, but would not have to picket that daybecause the Water Company "didn't have any equipment on the job."Hosea also informed Stevens that if the Water Company's employeesresumed work on the project, the job would be picketed and that bysuch picketing the job would be thrown into a tailspin.On November 27, 1961, Bell, the business representative for theSan Diego Building Trades Council, heard -a rumor that the WaterCompany would resume work on the Chula Vista project. Thereupon,he sent telegrams to Webb and Broadway Hale, threatening "lawfulpicketing" if "CaliforniaWater puts workers on job at less thanprevailing Building Trades wages."On November 28, 1961, theRespondents, with the aid of counsel, drafted a picket sign whichread,CaliforniaWater & Telephone is working on this job with laborreceiving less than prevailing San Diego Building Trades' rates..Disclaimer . . Our only dispute is with California Water &Telephone.We arenottrying to force any employer : to cease,doing business with anyone; to assign work to our unions; or torecognize or bargain with us . .San Diego Building TradesOn December 2, 1961, a rainy Saturday morning, a single picket car-ried this sign around the entire project one time, accompanied byBusiness Representative Bell.According to Bell, they remained atthe project about one-half hour and then left after ascertaining thatno employees were present.The Trial Examiner found that the Respondents, in furtherance oftheir dispute with the Water Company over the alleged substandardwages paid by it, have coerced and restrained Webb and BroadwayHale, secondary employers, with pan object of forcing Broadway Haleto cease doing business with the Water Company, in violation of SAN DIEGO COUNTY BUILDING & CONSTRUCTION, ETC.317Section 8(b) (4) (ii) (B) of the Act.The Trial Examiner separatelypredicated his conclusions upon various statements made on October13 and 16, 1961, and on the picketing conducted on themorning ofDecember 2, 1961.The 'Respondents, however, contend that theobject of their activity was to inform the public and other contractorsthat theWater Company paid substandardwages andthat theirpicketing conformed to the standards ofMoore Dry Dock.'We agree with the TrialExaminerthat the Respondents violatedSection 8(b) (4) (ii) (B) of the Act, but confine this finding of viola-tion to the threats made on October 13 and 16, 1961. By threateningBroadway Hale and Webb, employers neutral to the underlying dis-pute, that "the job" would be picketed and "thrown into a tailspin"if they allowed the Water Company, the primary disputantherein,to work on the project, the Respondents were engaging in the verytype of conduct which Congress intended to be proscribed by Section8(b) (4) (ii) (B)2 Indeed, Hosea admittedly arrived at the projecton October 16 with a picket sign bearing a legend which did notclearly identify the employer with whom the Respondent had adispute.However, we find no restraint or coercion with respect to the picket-ing which occurred on the morning of December 2,1961. The picket-ing sign carried at that time clearly indicated that Respondents' dis-pute was only with the Water Company; that the dispute was overtheWater Company's payment of substandard wage rates; and thatRespondents were not trying to force any employer to cease doing busi-ness with any other employer, or to assign work to members of Re-spondents, or to recognize or bargain with Respondents. Under well-established principles Respondents could employ this form of pub-licity at a situs where the Water Company was engaged in the per-formance of work.' The picket circled the entire site one time in searchof the work area of the Water Company and left after he found thatits employees were not present.The facts further show that neitherof the secondary employers, or their employees, were present at thesite during the picketing. In fact, insofar as the record discloses, noone was present at the site during the picketing.'We do not find thatthe picketing in these circumstances restrained or coerced secondary192 NLRB 547.2 Cf.Rise&Company,130 NLRB 943, 947, enfd.subnom N L R Bv.Highway Truck-drivers and Helpers Local No. 107,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,300 F. 2d317 (C A.3).Member Leedom, butneitherMember FanningnorMemberBrown, further relies onWashingtonCocaColaBottlingWorks,Inc.,107 NLRB 299,'Moore Dry Dock Company,supra, Plauche Electric Company,135 NLRB 250. Cf.Calumet Contractors Association,133 NLRB 289.* In fact,it appears from the recordthatneither the General Counsel nor the ChargingParty,Broadway Hale, was aware that the picketing even took place until evidence thatit shad occurred was introducedby theRespondent at the bearing. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers and we accordingly conclude that the picketing of Decem-ber 2, 1961, did not violate Section 8(b) (4) (ii) (B) of the Act.5ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondents,the San Diego County Building and Construction Trades Council; Lo-cal 230, Plumbing, Refrigerating and Pipefitting Industries; Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local Union 36; and International Union of Op-erating Engineers, Local Union No. 12, their officers, representatives,agents, successors, and assigns, shall :1. Cease and desist from threatening, restraining, or coercing Broad-way Hale Stores, Inc., Del E. Webb Corporation, or any other em-ployer or person in commerce or an industry affecting commerce, withan object of forcing or requiring Broadway Hale Stores, Inc., or anyother employer or person, to cease doing business with CaliforniaWater and Telephone Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Post at their respective offices and meeting halls copies of thenotice attached hereto marked "Appendix." 6 Copies of said notice, tobe furnished by the Regional Director for the Twenty-first Region,shall, after being signed by the Respondents' respective representa-tives, be posted by Respondents immediately upon receipt thereof andmaintained for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, or covered by anyother material.(b)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attached hereto marked "Appendix" forposting at the premises of Broadway Hale Stores, Inc., and Del E.Webb Corporation, if willing, at places where they customarily postnotices to their employees.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.s Member Leedom deems it unnecessary to considtr whether this picketing violated theAct because a finding with respect thereto would not, in any event,affect the scope ofthe Order.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SAN DIEGO COUNTY BUILDING & CONSTRUCTION, ETC.319APPENDIXNOTICE TO OUR MEMBERS AND ALL OTHER MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT threaten, restrain, or coerce Broadway HaleStores, Inc., Del E. Webb Corporation, or any other employer orperson in commerce or an industry affecting commerce, with anobject of forcing or requiring Broadway Hale Stores, Inc., or anyother employer or person, to cease doing business with CaliforniaWater and Telephone Company.SAN DIEGO COUNTY BUILDING ANDCONSTRUCTION TRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 230, PLUMBING, REFRIGERATINGAND PIPEFITTING INDUSTRIES,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, LOCAL UNION 36,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONALUNION OF OPERATINGENGINEERS,LOCAL UNION No. 12,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles 14, California, TelephoneNumber, Richmond 9-4711, if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,with all parties represented by counsel,was heard before TrialExaminer Howard Myers at San Diego,California,on January 8, 1962,on com- 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint of the General Counsel,' dated November 28, 1961.The issues litigated werewhether Respondents, or any of them, violated Section 8(b) (4) (ii) (B) of theNational Labor Relations Act, as amended from time to time, 61 Stat. 136, hereincalled the Act.On petition of the Regional Director for the Twenty-first Region in the U.S. Dis-trictCourt for the Southern District of California under Section 10(1) of the Act,a restraining order pending the disposition of this proceeding was issued againstRespondents on December 8, 1961,Kennedy v. San Diego Building and Construc-tion Trades Council, et al.During the course of the hearing in the instant proceeding, the parties, throughrespective counsel, presented evidence and filed briefs which have been carefullyconsidered.On the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOPERATIONS OF THE EMPLOYERS INVOLVEDCaliforniaWater and Telephone Company, herein called the Water Company,with its principal offices at San Francisco, California, and offices and place ofbusinessat San Diego, California, is a public utility engaged in furnishing waterand telephone services to its subscribers.During the 12-month period immediately preceding the issuance of the complaintherein, theWater Company, in connection withitsbusinessoperations, had anannualgross volume of business in excess of $30,000,000, purchased and receivedgoods and materials originating from outside the State of California valued atsubstantial amounts, and also transmitted interstate telephone communicationsvalued in excess of $50,000.The Water Company has an extended service reciprocalagreement with the Bell Telephone Company.Broadway Hale operates a chain of retail department stores at various places inthe State of California.Duringthe 12-month period immediately precedingthe issuanceof the complaintherein, Broadway Hale, in the course of itsbusinessoperations, had a gross volumeof business in excessof $500,000, and purchased and received goods and materialsfrom points located outside the State of California valuedin excessof $50,000.Broadway Hale also owns and operates, at San Diego, California, a departmentstore trading under the style and name of The Marston Company, herein calledtheMarston.Del E. Webb Corporation, herein called Webb, an Arizona corporation, withprincipal offices at Phoenix, Arizona, and a contracting division and branch officeat- Los Angeles, California, is engagedas a generalcontractor in the building andconstruction industry.In connection with its business operations, the contractingdivision and the Los Angeles branch office of Webb, during the 12-month periodimmediately preceding the issuance of the complaint herein, performed servicesoutside the State of Californiavalued in excessof $1,000,000, and purchased andreceived from points located outside the State of California goods, materials, andsupplies valuedin excessof $50,000.Upon the basis of the foregoing facts,it isfound, in line with established Boardauthority, that each of the above-named employers is engaged in, and during alltimes material wasengaged in,business affectingcommerce within themeaning ofSection 2(6) and (7) of the Act and that the business operations of each meet thestandards fixed by the Board for the assertion of jurisdiction.II. THE LABOR ORGANIZATIONS INVOLVEDRespondents are, and at all times material have been, labor organizations withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Prefatory statementThe sole issue to be resolved in this proceeding is whether Respondents threatened,coerced, or restrained Broadway Hale and Webb (secondary employers) with an'This term specifically includes counsel for the General Counsel of the National LaborRelations Board appearing at the hearingThe charge and amended charge were dulyfiled on October 19 and27, 1961, respectively. SAN DIEGO COUNTY BUILDING & CONSTRUCTION, ETC.321object of forcing Broadway Hale to cease doing business with the Water Company(the primary employer).B. The pertinent facts2On October 13, 1961,3 about 8 a.m., Colin Bell III, the business representativeof the San Diego Building Trades Council4 for the past 3 years, accompanied byrepresentatives of the Operating Engineers; Local 36 of the Teamsters Union; Local230, Plumbers and Pipefitters Union, and other union officials, called at Webb'soffices in San Diego,5 and there spoke to Webb's top management official on theChula Vista project, M. D. Stevens.Bell, apparently the spokesman for the uniongroup, asked Stevens, in the presence of two or three Webb employees, if the latterrealized thatWebb "had a non-union outfit [the Water Company] installing thewater mains."Stevens replied that the Water Company was not a subcontractorof Webb but worked directly for Broadway Hale and suggested that Bell and theother union representatives see David Jackson, Broadway Hale's Chula Vista projectengineer.6In accordance with Stevens' suggestion, Bell telephoned 7 Jackson and, accordingto Jackson's credited testimony, the following transpired during said telephone call:Mr. Bell identified himself as a representative of the Building Trades Counciland told me that he was going to have to picket the job. I inquired into hisreasons and he stated that the picketing would be required because of thepresence on the job of non-union labor which was paid substandard wages.I asked him . . . -who was doing this or what the company was and he saidCaliforniaWater and Telephone. I told him that we had a contract with thewater company to install public water mains and their employment practiceswere none of our concern and said we had a contract to do certain work.Q.What was Mr. Bell's reply to that, if any?A. I believe 8 he said that it wasn't necessary for us to enter into a contractwith a company which paid substandard wages.Q. (By Mr. SHAPIRO.)What else was said, if anything, sir?A. I told Mr. Bell that I would not be able to state anything at that time asregards our course of action, but that I would-I asked if it would be possibleforme to call him in the afternoon and discuss the matter further.Mr. Bellagreed.Q. (By Mr. SHAPIRO.)During this conversation did you ask Mr. Bell whataction you could take to avoid any .trouble?2 In the light of the Trial Examiner's observation of the conduct and deportment at thehearing of all the persons who testifiedherein, andafter a very careful scrutiny of theentire record, all of which has been carefully read and parts of which havebeen rereadand rechecked several times, and being mindful of the contentions of the parties withrespect to the credibility problems here involved, of the fact that in manyinstancestestimony was given regarding events which took place months prior to the opening ofthe hearing, and of the fact that very strong feelings have been generated by the circum-stances of this case, coupled with the fact that it would unduly protract this reportgreatly tosummarize allthe testimony or to spell out fully the confusionand incon-sistenciestherein, the following is a composite picture of all the factual issues involvedwith respect to this subsectionThe parties may be assured that in reaching all resolu-tions, findings,and conclusionsherein, the record as a whole has been carefully reviewed,includingthe testimony, which counsel stipulated at the hearing which Liston (districtrepresentative of Local 12 of the OperatingEngineersUnion and a delegate to the SanDiego Building Trades Council), Joe Wheeler (business agent of Local 36 of the Team-sters Union and a delegate to the San Diego Building Trades Council), and C. E. Koons(business representative of Local 230, Plumbers and Pipefitters Union and adelegate tothe San Diego Building Trades Council), would have given if they had beencalled aswitnesses;relevant cases have been studied; and each of the contentionsadvanced hasbeen duly weighed, even not specificallydiscussed.3Unless otherwise noted, all dates hereinafter mentioned refer to 1961.AThe San Diego Building Trades Council is referred to herein as the Council.S This visit took place about 11 days after the project here involved had started.6 Jackson is, and at all material times was, managerial top officialfor Broadway Haleon the Chula Vista project7 Apparently from Stevens' office.8Meaning his best recollection at the time of testifying. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes, I did.Mr. Bell answered in reply to my question that it was obviousifCaliforniaWater and Telephone were on the job, it would be necessary topicket.Q.What was the question you asked him that brought that answerA. I asked him what action I could take to prevent the interference of the DelWebb work by pickets or picketing and he replied that it was obvious ifCalifornia Water and Telephone were on the job, it would be necessary to picket.At the conclusion of his conversation with Bell, Jackson telephoned his superior,David Waddy, whose offices are in Los Angeles, and informed Waddy of Bell'stelephone call.After some discussion of the matter,Waddy and Jackson "deter-mined that we (Broadway Hale) would -tell the California Water and TelephoneCompany to suspend operations on the installation of the water mains until thematter could be cleared up."Later that day, October 13, Jackson telephoned Bell.Regarding this call, Jacksontestified, and the Trial Examiner credits his testimony, as follows:I asked Mr. Bell that if I could assure him that California Water and Tele-phone were off the job, could he in turn assure me that he would not picketand interfere with the Del Webb operation, and Mr. Bell assured me againthat if CaliforniaWater and Telephone were not on the job, he would notpicket.And after the assurances were given, why, we discussed the matterfurther.Mr. Bell again stating that the Building Trades Council was concernedwith the use of non-union labor being paid substandard wages and that theCouncil was mainly concerned because of the taking over of work by CaliforniaWater and Telephone that could be done by union contractors and union labor-ers and Mr. Bell stated that the increase in the amount of this work, or theamount of this work done by California Water and Telephone, had been increas-ing in recent months. I again stated just in conversation that it was a contractbetween Broadway Hale and a public utility and we had no call over it-wehad no say as to how the work was accomplished.Q.What else was said, if anything?A. Oh, Mr. Bell mentioned that not only the union was concerned with thetaking over of work, but that contractors had complained to the union andmentioned that one of the contractors that had a previous contract with Broad-way Hale was on the job installing storm drainage.Q. Do you recall the name of the contractor?A. That was Dan Pace.Q. Pace, P-a-c-e?A. P-a-c-e.Q.Mr. Jackson, did you in fact remove California Water and Telephone fromthe job?A. Yes.Q. On what date was that?A. Same date.Q. And that date was October 113th?A. October 13th.On Friday, October 13, the Water Company was removed from the Chula Vistajob by Jackson.About 8 a in. on Monday, October 16, Charles L. Hosea, the business representativeof Local 230, Plumbers and Pipefitters Union for past 7 months, visited the ChulaVista job and informed Stevens that he had come to the project to picket the job,but since the Water Company "didn't have any equipment on the job" he "wouldnot have to picket that day."Regarding the conversation which followed Hosea's remarks, referred to im-mediately above, Stevens credibly testified, "The sum and substance of the con-versation then led briefly to the consequence of picketing if California WaterandTelephone resumed work, and my own schedule-and he said that in case they did,that it would throw the job into a tailspin."The picket sign which Hosea was prepared to use on October 16 at the Chula Vistaproject "in case [he] was forced to picket" had the Water Company employees beenon the job, reads as follows:Pipe is being installed on this job with labor that is receiving less than the SanDiego Building Trades Rates. Picket. San Diego Building Trades.On November 27, Bell heard a rumor that the Water Company would resumework on the Chula Vista project.He thereupon sent identical telegrams to BroadwayHale and to Webb which read as follows: SAN DIEGO COUNTY BUILDING&CONSTRUCTION,ETC.323Rumored you planto bring California Water and Telephone back on the job._Our position on this is unchanged.If California Water puts workers on job atless than prevailing Building Trades wages, we will advertise this by lawfulpicketing.If rumor is true, urge you reconsider and hire only those who paydecent living wage.Please confirm or deny rumor.At the time these telegrams were sent,Bell knew that the Water Company wasunder a contract with Broadway Hale for the construction of water mains on theaforementioned project.Bell called the Council's attention to the matter of the Water Company workingon the Chula Vista project. In consequence thereof at a formal meeting of theCouncil held on November 28, at which the Council,with the advice of counsel,recommended that the said project be picketed under certain conditions and limita-tions.The Council then,with the aid of counsel,decided that the picket signsshould read as follows:CALIFORNIA WATER&TELEPHONE IS WORKING ON THIS JOB WITHLABOR RECEIVING LESS THAN PREVAILING SAN DIEGO BUILDINGTRADES' RATES . . DISCLAIMER..OUR ONLY DISPUTE IS WITHCALIFORNIA WATER & TELEPHONE.WE ARENOTTRYING TOFORCE ANY EMPLOYER:TO CEASE DOING BUSINESS WITH ANY-ONE; TO ASSIGN WORK TO OUR UNIONS; OR TO RECOGNIZE ORBARGAIN WITH US. .SAN DIEGO BUILDING TRADES. .At the aforesaid meeting of November 28, the Council passed a resolution which,in addition to the question of the wording of the picket signs, provided for otherprocedures to be taken with respect to the picketing the Chula Vista jobsite, if thenecessity therefor arose; such as preparation and distribution of certain leafletsstating that the Water Company was underminingthe Council's prevailing standardsand announcing that the Council's dispute was solely with the Water Company,notification to the Water Company of the Council's intention to resume picketingand the reasons thereof; and also notification to the Water Company that it wasnot the Council's intention to organize the Water Company's employees, etc.On Saturday,December 2, Bell, despite the fact that no Water Company employeeswere working on the aforesaid project that day, picketed the jobsite carrying aplacard worded in accordance with the Council'sNovember 28 recommendation.On December 8, Respondents were enjoined from further picketing by the Federalcourt.At no time have Respondents prepared or distributed leaflets informing the publicof its claim that the Water Company was paying its employees working on the ChulaVista project less than prevailing Council rates.At no time have Respondents picketed or handbilled at or near the Water Com-pany offices located in the main business and shopping district of Chula Vista andwhere about 30 persons are employed,nor have Respondents picketed or handbilledat or near the Water Company division shop located on F Street in Chula Vista .andwhere about 60 persons are employed.An average of only 6 employees of about 60 employed at the division shopworked onthe Chula Vista project and these 6 employees reported to work at theshop each workday morning and reported there at-the end of each workday.In addition,Respondents have not publicized their dispute with the Water Com-pany by any of the methods traditionally resorted to by unions;such as radio, TV,newspaper,handbills, and unfair lists.In fact, threatened picketing was to takeplace at an undeveloped 40-acre tract,lacking sidewalks or curbs, which obviouslyonly few people frequent.Furthermore,the record is devoid of any evidence thatRespondents made any effort to contact the Water Company other than sending onNovember 30 the following worded telegram:We are informed that you are working at Broadway Hale Chula Vista job siteemploying labor to install pipe and paying wages below prevailing scale forsuch work.Your action imperils the hard earned wage standards obtained byother workers at same job.If you continue this we plan to advertise yourinferior standards by picketing.C. Concluding findingsThe General Counsel asserts that Respondents by having engaged in the above-described activities,for an object of forcing or requiring Broadway Hale (secondaryemployer)to cease doing business with the Water Company(primary employer),662353-63-vol. 138-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated the Section 8(b) (4) (ii) (B) of the Act because such activities restrainedand coerced the aforesaid secondary employer.The Trial Examineragrees withthis assertion.The 1959 amendments to Section 8(b)(4) of the Act provide, in pertinent part,as follows:(b) It shall be an unfair labor practice for a labor organizationor its agents-(******(4) (ii) to threaten, coerce, or restrain any person engaged in commerceor in an industry affecting commerce, where . . . an object thereof is:******(B) forcing or requiring any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to ceasedoing businesswith any otherperson, .. .*******Provided further,That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to prohibit publicity, other thanpicketing, for the purpose of truthfully advising the public, including consumersand members of a labor organization, that a product or products are producedby an employer with whom the labor organization has a primary dispute andare distributed by another employer, as long as such publicity does not havean effect of inducing any individual employed by any person other than theprimary employer in the course of his employment to refuse to pick up, deliver,or transport any goods, or not to perform any services, at the establishmentof the employer engaged in such distribution;Prior to the enactment of the 1959 amendments, the Board held that Section8(b) (4) prohibited the inducement ofemployeesonly and that a labor organizationwas free to coerce an employer (secondary) to cease doing business with anotheremployer (primary).9The 1959amendmentschanged the law in this regard bymaking "such coercion unlawful by the insertion of clause 4(ii) forbidding threatsor coercionagainst`any personengaged incommerceor inan industryaffectingcommerce."' 10That Respondents have engaged in unlawful conduct is illustrated by the actsand conduct as were set forth in the preceding section of this Report, which may besummarized as follows: (1) Bell's warning to Stevens and Jackson 11 on October 13that if the Water Company's employees continued to work on the Chula Vista job,Respondents would picket the job commencing on October 16; (2) Hosea's threatto Stevens on October 16 that if the Water Company's employees resumed workingon the Chula Vista project the job would be picketed and that by such picketing thejob would be throwninto atailspin; (3) Bell's statement to Stevens on October 13that Respondents were going to picket the Chula Vista job because the Water Com-pany employees were working thereon; (4) Bell's statement to Jackson on October 13that "It was not necessary [for Broadway Hale] to enter into a contract with a com-pany which paid substandard wages," but if the Water Company employees wereremoved from the job the Council would no longer be concerned about the job inquestion; (5) the remoteness of the threatened picketing to where the public generallytravel or where the public would generally be found; and (6) Respondents' completelack of the use of the methods traditionally resorted to by unions to announce theirlabor disputes to the public.'The Trial Examiner has carefully considered the various defenses raised by Re-spondents at the hearing and in their brief and finds each to be without merit orsubstance.The record as a whole clearly establishes, and the Trial Examiner finds, that, infurtherance of their dispute with the Water Company over the alleged substandardwages paid by it, Respondents have "coerced and restrained" Webb and BroadwayHale (secondary employers), with "an object" of forcing Broadway Hale to ceasedoing business with the Water Company thereby violating Section 8(b) (4) (ii) (B) ofthe Act.9 Sealright Pacific, Ltd,82 NLRB 271;Samuel Langer,82 NLRB 102810 Analysis of Representative Griffin, NLRB Legislative History of the Labor-ManagementReporting and Disclosure Act, vol II, footnote 13."Stevens and Jackson were, during all times material, the top managerial officials ofWebb and Broadway Hale, respectively, and thus "are persons" within the meaning ofSection 8(b) (4) (ii) (B).Local Union No. 505, International Brotherhood of Teamster setc. (Carolina Lumber Company),130 NLRB 1438.Sheet Metal Workers, Local299,et al(Signer and Sons),131 NLRB 1196. ATLANTIC & PACIFIC TEA COMPANY325IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in connec-tion with the business operations of the companies described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, itis recommended that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaning of Section2(5) of theAct.2.CaliforniaWater and Telephone Company is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.BroadwayHale Stores,Inc., and Del E. Webb Corporation are engaged incommerce or in an industry affecting commerce.4.By threatening,restraining,or coercing a person in an industry affecting com-merce with an object of forcing him to cease doing business with another person,Respondents have engaged in an unfair labor practice within the meaning of Section8(b) (4) (ii) (B) of the Act.5.The aforesaidunfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Atlantic&Pacific Tea CompanyandRetail Clerks Union Local536, AFL-CIO.Case 1Po. 13-CA-4575.August 28, 1962DECISION AND ORDEROn May 4, 1962, Trial Examiner John P. von Rohr issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpracticesand recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached Inter-mediate Report. The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that those allegations of the complaintbe dismissed.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-438 NLRB No. 42.